                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


STEVEN W. WRIGHT, JR.,                          ) Civil No. 3:19-cv-00510
                                                )
       Plaintiff,                               )
v.                                              )
                                                ) COMPLAINT and
COGENT COMMUNICATIONS, INC.,                    ) DEMAND FOR JURY TRIAL
                                                )
       Defendant.                               )
                                                )
                                                )
                                                )



       Plaintiff, Steven W. Wright, Jr. (“Wright” or “Plaintiff”), by and through counsel, brings

this action for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b) against

Defendant Cogent Communications, Inc. (“Cogent” or “Defendant”).

                            NATURE OF PLAINTIFF’S CLAIMS

       1.      Plaintiff brings a claim for retaliation under the FLSA, 29 U.S.C. §215(a)(3).

Specifically, Cogent terminated Plaintiff’s employment in retaliation for Plaintiff’s participation

in a prior FLSA lawsuit against Cogent.

                                          THE PARTIES

       2.      Plaintiff is an adult individual who is a resident of Charlotte, North Carolina.

       3.      Cogent is a foreign business corporation registered and in good standing in the State

of North Carolina, with its Principal Office located at 2450 N. St. NW 4 th Floor, Washington, D.C.




            Case 3:19-cv-00510-GCM Document 1 Filed 10/07/19 Page 1 of 5
                                JURISDICTION AND VENUE

       4.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for the

claims brought under the FLSA, 29 U.S.C. § 201 et. seq.

       5.      This Court has personal jurisdiction because Defendant conducts business in

Mecklenburg County, North Carolina, which is located within this judicial district.

       6.      Venue is proper in this judicial district because Defendant has substantial business

contacts in this district and because the unlawful acts alleged herein occurred in Mecklenburg

County, North Carolina.

                                COVERAGE ALLEGATIONS

       7.      At all times hereinafter mentioned, Defendant has been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       8.      At all times hereinafter mentioned, Defendant has been an enterprise within the

meaning of Section 3(r) of the FLSA 29 U.S.C. § 203(r).

       9.      At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person and in

that the enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000.

       10.     At all times hereinafter mentioned, Plaintiff was an employee within the meaning

of Section 3(e) of the FLSA, 29 U.S.C. § 203(e).



                                                2

            Case 3:19-cv-00510-GCM Document 1 Filed 10/07/19 Page 2 of 5
       11.     At all times hereinafter mentioned, Plaintiff was an individual employee who was

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

                         PLAINTIFF’S FACTUAL ALLEGATIONS

       12.     Cogent provides businesses with high speed Internet access and Ethernet transport

services.

       13.     Cogent employed Plaintiff from approximately 2007 to 2011 in the position of

Regional Account Manager.

       14.     On April 25, 2014, Plaintiff filed a lawsuit for unpaid overtime wages against

Cogent, captioned Mark Allen Ryan v. Cogent Communications, Inc., Civil Action No. 1:14-cv-

00459-JCC-TRJ, in the United States District Court for the Eastern District of Virginia.

       15.     In September 2014, Cogent and Wright settled the unpaid overtime lawsuit. The

parties entered into a “Confidential Settlement Agreement and Release” that contained a provision

entitled “No Application for Reemployment,” which stated:

               WRIGHT permanently, unequivocally, and unconditionally waives
               any and all rights that he may now have, may have had in the past,
               or may have in the future to obtain or resume employment with
               COGENT. WRIGHT agrees that he will not apply for employment
               with COGENT and acknowledges that any application for
               employment he makes to COGENT may be rejected without cause
               and without any liability whatsoever. WRIGHT understands and
               acknowledges that COGENT is and never shall be under any
               obligation to re-employ him, and COGENT’s refusal to re-employ
               him will not subject COGENT to liability on any grounds.

       16.     In or about January 2019, Cogent rehired Wright in the position of National

Account Manager.

       17.     From January 2019 through August 2019, Wright was assigned to Cogent’s

Herndon, Virginia office and his work performance was excellent.


                                                3

            Case 3:19-cv-00510-GCM Document 1 Filed 10/07/19 Page 3 of 5
        18.     In July 2019, Cogent offered Wright the opportunity to transfer to a new Cogent

office located in Charlotte, North Carolina, which Wright accepted.

        19.     Wright’s last day at Cogent’s Herndon, Virginia office was July 31, 2019. Wright

utilized approved days off on August 1 and August 2 to move his personal belongings to Charlotte,

North Carolina.

        20.     On August 2, 2019, Cogent VP Michael Kalina informed Wright that his

employment was terminated effective August 2, 2019. Kalina told Wright he was fired “because

you were part of that lawsuit. It [the settlement agreement] stated that you couldn’t be rehired.”

        21.     Wright engaged in protected activity under the FLSA by filing a lawsuit to recover

unpaid overtime wages.

        22.     Cogent retaliated against Wright because he engaged in the protected activity in

violation of the FLSA.

        23.     Plaintiff suffered harm as a result of Defendant’s retaliatory actions.

                                 Violation of FLSA – Retaliation

        24.     Plaintiff incorporates by reference paragraph 1-23 of his Complaint. Defendant

violated the provisions of 29 U.S.C. §215(a)(3) by discharging Plaintiff because engaged in

protected activity by filing a claim for unpaid overtime wages. Defendant has acted willfully.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands the following relief:

   a)           An Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

        violating the anti-retaliation provisions of the FLSA;

   b)           An Order awarding Plaintiff damages proximately caused by Defendant’s unlawful

        retaliation;

                                                  4

          Case 3:19-cv-00510-GCM Document 1 Filed 10/07/19 Page 4 of 5
c)           An Order awarding the costs of this action;

d)           An Order awarding reasonable attorneys’ fees;

e)           An Order awarding pre-judgment and post-judgment interest at the highest rates

     allowed by law;

f)           An Order awarding punitive damages; and

g)           An Order granting such other and further relief as may be necessary and

             appropriate.


                                  JURY TRIAL DEMAND


     Plaintiff demands a trial by jury for all issues of fact.


                                                 Respectfully submitted,


                                             /s/ Jason S. Chestnut
                                             Philip J. Gibbons, Jr., NCSB #50276
                                             Craig L. Leis, NCSB #48582
                                             Jason Chestnut NCSB #52066

                                             GIBBONS LEIS, PLLC
                                             14045 Ballantyne Corporate Place, Ste 325
                                             Charlotte, North Carolina 28277
                                             Telephone:     (704) 612-0038

                                             E-Mail: phil@gibbonsleis.com
                                                     craig@gibbonsleis.com
                                                     jason@gibbonsleis.com




                                                5

       Case 3:19-cv-00510-GCM Document 1 Filed 10/07/19 Page 5 of 5
